DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-31, and 33-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 30-31 and 33-35 recite the limitation “an ultrasound imaging apparatus implementing the method”. The limitation appears to be directed toward both an apparatus and a method of using the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, 20, 22, 30-31, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Shimazaki (US 20100130861 A1), hereinafter Shimazaki in view of Abe et al. (US 20030083578 A1), hereinafter Abe or Osumi et al. (US 20170055956 A1), hereinafter Osumi 
Regarding claim 16,
Shimazaki teaches an ultrasound imaging method for generating a visualization image (at least fig. 7 (G1) and corresponding disclosure) of a region inside a medium, the method comprising:
emitting a plurality of emitted sequences of ultrasound waves (at least fig. 7) inside a medium (at least fig. 7 (E1, B1, C1, and E4) and corresponding disclosure), and receiving a plurality of received sequences of ultrasound waves by a probe (at least fig. 7 (E1, B1, C1, and E4) and corresponding 
processing the received sequences (at least fig. 5 (4, 5, and 21) and corresponding disclosure) to generate a first image via a first process (at least fig. 5 (4) and fig. 2 (42) and corresponding disclosure), and a second image via a second process (at least fig. 5 (5) and fig. 3 (52) and  corresponding disclosure) and a third image via a third process (at least fig. 5 (2) and fig. 6 (217) and corresponding disclosure), the first process (4), the second process (5), and the third process (21) are different from one another; and
combining the first, second, and third image (at least fig. 5 (6) and corresponding disclosure), to simultaneously visualize the results of the first (4), second (21) and third processes (5) ([0060] which discloses the combination unit combines the B-mode image frame data (i.e. first image), the elastic image frame data (i.e. second image), and the color Doppler frame data (third image) together to generate an ultrasonic image (G1) with both a color Doppler (third) image and an elastic (second) image overlaid on the B-mode image) to determine the visualization image (G1).
wherein the first image is in grey scale (examiner notes B-mode images are necessarily in grey scale), and the second and third images are in color scale with different color ranges ([0039] which discloses the elastic image having color information [0059] which discloses the color Doppler image frame data has such hue information that it can be distinguished from each elastic image when displayed. Examiner notes distinguishable hue would necessarily result in different color ranges in order to be distinguishable)

	While Shimazaki teaches the data has distinguishable hues between the second and third images it is unclear if the color ranges are without overlap. 
Nonetheless, Abe, in a similar field of endeavor involving ultrasonic imaging teaches a displacement image and a blood flow image in color scale with different color ranges without overlap 
Alternatively, Osumi, in a similar field of endeavor involving ultrasound imaging, teaches an elasticity image and a blood flow image in color scale with different color ranges without overlap ([0076[ which discloses the elasticity image is represented by a color different from the hue of the blood flow image [0112] which discloses a monochrome color gradation (i.e. range) allocated to the blood flow image is not close to the hue of the color LUE of the elasticity image. Examiner notes by allocating a color to the blood flow image that is not close to the hue of the color LUE of the elasticity image there is no overlap in the color ranges)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Shimazaki to include color ranges as taught by Abe or Osumi in order to distinguish the second and third images accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).
	

Regarding claim 17,
Shimazaki, as modified, teaches the elements of claim 16 as previously stated. Shimazaki further teaches wherein the second and third images are superposed over the first image ([0060] which teaches the elastic (second) image and color Doppler (third) image are overlaid on (i.e. superposed over) the b-mode (first) image). 

Regarding claim 20,


Regarding claim 22,
Shimazaki, as modified, teaches the elements of claim 16 as previously stated. Shimazaki further teaches wherein the emitting and receiving, the processing, and the image combining are repeated to periodically generate a visualization image that is updated over time (at least fig. 7 (G2 and G3)).

Regarding claims 30-31 and 34,
Shimazaki, as modified, teaches the elements of claim 16-17 and 20 as previously stated. Shimazaki further teaches an ultrasound imaging apparatus implementing the method according to claims 16-18, and 20, said apparatus comprising:
A probe (at least fig. 5 (2) and corresponding disclosure) configured to generate the plurality of emitted sequences and configured to acquire the plurality of received sequences,
An probe controller (at least fig. 5 (3) and corresponding disclosure) configured to control the probe,
A processor (at least fig. 5 (4-9 and 21) and corresponding disclosure) configured to control the probe controller (3), the processor configured to process signals from the received sequences so as to generate the first(4), second (5), and third images (21), and for generating the visualization image (6) on based on said first, second, and third images. 

Claims 19, 26-27, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Shimazaki and Abe or Shimizaki and Osumi as applied to claim 16 above and further in view of Hashimoto et al. (US 20160249884 A1), hereinafter Hashimoto.
Regarding claim 19,
Shimazaki, as modified, teaches the elements of claim 16 as previously stated. Because there are no drawings depicting the elasticity (second) image and/or the Doppler (third) image it is unclear if one or more of the second image and the third image comprises an outline with a predetermined and unique line property.
Nonetheless, Hashimoto in a similar field of endeavor involving combining Doppler, elasticity, and b-mode images, teaches wherein an elasticity and Doppler image (at least fig. 5 (EI and DI) and corresponding disclosure) comprises an outline (at least fig. 5 (R) and corresponding disclosure) with a predetermined and unique line property (at least fig. 6 (S3) and corresponding disclosure. Examiner note the region of interest (R) is predetermined in relation to the Doppler image and elasticity image being displayed in fig. 5 and has a unique line property in relation to the remainder of the image)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Shimazaki to include a Doppler image comprising an outline as taught by Hashimoto in order to define a region of interest for displaying the first and second images. Such a modification amounts to merely a combination of prior art elements according to known techniques rendering the claim obvious (MPEP 2143).

Regarding claim 26,
Shimazaki, as modified, teaches the elements of claim 16 as previously stated. Shimazaki fails to explicitly disclose the setup of the visualization image.
Nonetheless, Hashimoto teaches a visualization image comprising:

A box (at least fig. 5 (R) and corresponding disclosure) having a size lower than the one of the view so as to be totally included inside said view (at least fig. 5), and 
Wherein the first image fills said one view (at least fig. 5 (BI) and corresponding disclosure),
a second image (at least fig. 5 (EI) and corresponding disclosure), is superposed over the first image inside the box (at least fig. 5) and
a third image (at least fig. 5 (DI) and corresponding disclosure) is superposed with the second image inside the box ([0053] which discloses the elasticity image is superimposed with the Doppler image).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Shimazaki to focus the second and third images on a region of interest within the first image. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).
	While it is unclear if the third image is necessarily superposed over the second image inside the box, a person having ordinary skill in the art would have readily recognized the superimposition would require overlaying one image over another (e.g. the third image over the second image).  

Regarding claim 27,
	Shimazaki, as modified, teaches the elements of claim 26 as previously stated. Hashimoto further teaches wherein the second image is superposed with a first opacity property (Examiner notes 
	It appears that the third opacity property is higher than the first opacity property in fig. 5, since the blood vessel from the Doppler image is showing through the elasticity image.
	Nonetheless, Osumi further teaches wherein a flow image (i.e. Doppler image) has an opacity property higher than an elasticity image ([0111] which discloses the elasticity image is superimposed with a predetermined transparency).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Shimazaki, as currently modified, to include a third opacity property that is higher than the first opacity property as taught by Osumi in order to better distinguish the properties of the Doppler image from the elasticity image. 

Regarding claim 33,
Shimazaki, as modified, teaches the elements of claim 19 as previously stated. Shimazaki further teaches an ultrasound imaging apparatus implementing the method according to claim 19 said apparatus comprising:
A probe (at least fig. 5 (2) and corresponding disclosure) configured to generate the plurality of emitted sequences and configured to acquire the plurality of received sequences,
An probe controller (at least fig. 5 (3) and corresponding disclosure) configured to control the probe,
A processor (at least fig. 5 (4-9 and 21) and corresponding disclosure) configured to control the probe controller (3), the processor configured to process signals from the received sequences so as to generate the first(4), second (5), and third images (21), and for generating the visualization image (6) on based on said first, second, and third images. 

Claims 21 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Shimazaki and Abe or Shimizaki and Osumi as applied to claim 20 above and further in view of Mosegaard et al. (US 20180172811 A1), hereinafter Mosegaard.
Regarding claim 21,
Shimazaki, as modified, teaches the elements of claim 20 as previously stated. It is not clear if the processes have various time periodicity. 
Mosegaard, in a similar field of endeavor involving ultrasonic imaging using different processes, teaches wherein processes have various time periodicity ([0030] which discloses different image rates for B-mode and the special mode(s) and [0034] which discloses the special mode processing include color flow mapping and an elastography algorithm. Examiner notes the different imaging rates correspond to various time periodicity for each of the processes).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Shimazaki to include various time periodicity for the processes as taught by Mosegaard in order to provide an enhanced frame rate for each process accordingly. 

Regarding claim 35,
Shimazaki, as modified, teaches the elements of claim 21 as previously stated. Shimazaki further teaches an ultrasound imaging apparatus implementing the method according to claim 21 said apparatus comprising:
A probe (at least fig. 5 (2) and corresponding disclosure) configured to generate the plurality of emitted sequences and configured to acquire the plurality of received sequences,
An probe controller (at least fig. 5 (3) and corresponding disclosure) configured to control the probe,
A processor (at least fig. 5 (4-9 and 21) and corresponding disclosure) configured to control the probe controller (3), the processor configured to process signals from the received sequences so as to generate the first(4), second (5), and third images (21), and for generating the visualization image (6) on based on said first, second, and third images. 

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Shimazaki and Abe or Shimizaki and Osumi as applied to claim 16 above and further in view of Kim et al. (US 20060084870 A1), hereinafter Kim.
Regarding claim 23,
Shimazaki, as modified, teaches the elements of claim 16 as previously stated. Shimazaki fails to explicitly teach wherein at least one of the received sequences is used by the second and third processes to process the corresponding second and third images.
Kim, in a similar field of endeavor involving ultrasound imaging using different processes, teaches wherein at least one received sequence ([0009] which discloses receiving first and second echo signals) used by an elasticity (at least fig. 5 (203A) and corresponding disclosure) and Doppler processes (at least fig. 5 (203B) and corresponding disclosure) to process corresponding elasticity and Doppler images ([0009]-[0010] which disclose the echo signals are used to produce an elastic and Doppler image)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Shimazaki to include a received sequence to be used by the elastic process and Doppler process as taught by Kim in order to reduce the amount of data needed to be received and produce the elastic and Doppler images accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Shimazaki and Abe or Shimizaki and Osumi as applied to claim 16 above and further in view of Kong et al. (US 20150164476 A1), hereinafter Kong.
Regarding claim 24,
Shimazaki, as modified, teaches the elements of claim 16 as previously stated. It is unclear if at least one of the emitted sequences is a sequence generating an unfocussed ultrasound wave inside the medium.
Nonetheless,
Kong, in a similar field of endeavor involving ultrasound imaging processes, teaches generating an unfocussed ultrasound wave inside a medium ([0049] which discloses irradiating an object (i.e. a medium) with an ultrasound wave to obtain elasticity information and the ultrasound wave may be an ultrasound wave which does not form a focal point in a region (i.e. an unfocussed ultrasound wave)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Shimazaki to include an emission sequence generating an unfocussed wave as taught by Kong in order to obtain the elasticity information accordingly. Such a modification amounts to a simple substitution of one known emission sequence for another rendering the claim obvious (MPEP 2143).

Regarding claim 25,
Shimazaki, as modified, teaches the elements of claim 24 as previously stated. Kong further teaches wherein the unfocussed ultrasound wave is a plane wave ([0049]).



Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Shimazaki and Abe or Shimizaki and Osumi as applied to claim 16 above and further in view of NPL Shaaban et al. (“Real-time ultrasound elastography: Does it improve B-mode ultrasound characterization of solid breast lesions?”)
Regarding claim 28,
Shimazaki, as modified, teaches the elements of claim 16 as previously stated. Shimazaki further teaches displaying two ultrasound images side by side, wherein one image is an ultrasound image obtained by combining the B-mode image frame data and the color Doppler image frame data and the second image is a second ultrasonic image obtained by combining the B-mode image frame data and the elasticity image frame data ([0066] which discloses side by side images are displayed one image comprising the ultrasonic image obtained by combining the B-mode image frame data and the color Doppler image frame data)
However, the setup of these images is not made clear by the disclosure.
Shaaban, in a similar field of endeavor involving ultrasound imaging using different processes teaches a visualization image (at least fig. 3 and corresponding disclosure) comprising:
A first view (at least fig. 3 (B) and corresponding disclosure) in which a B-mode image (at least fig. 3 (B)) is included,
A first box (see annotated fig. 3 below (first box)) having a size lower than the one of the first view (B) so as to be totally included inside said view (B),
A second view (at least fig. 3 (A) and corresponding disclosure) in which the B-mode image (at least fig. 3 (A) and corresponding disclosure) is included
A second box (see annotated fig. 3 below (second box)) having a size lower than the one of the second view (A) so as to be totally in side said view (A)
Wherein the B-mode image fills each one of the first (B) and second views (A) (at least fig. 3)

A Doppler image is superposed over the B-mode image (A) inside the second box (See description of fig. 3)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Shimazaki to include a visualization image according to Shaaban, in order to focus on regions of interest comprising elasticity and blood flow accordingly. Such a modification amounts to merely a simple substitution of one known visualization image for another rendering the claim obvious (MPEP 2143).


    PNG
    media_image1.png
    512
    1417
    media_image1.png
    Greyscale

Annotated fig. 3
 
Regarding claim 29,
Shimazaki, as modified, teaches the elements of claim 28 as previously stated. Shaaban further teaches wherein the first (B) and second (A) views are organized horizontally inside the visualization image (at least fig. 3). 

Response to Arguments
Applicant’s arguments with respect to claims 16-17, 19-31, and 33-35 have been considered but are moot in view of the new grounds of rejection necessitated by amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







                                                                                                                                                                                                    /CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793